Case 14-50312-wlh   Doc 393   Filed 06/17/19 Entered 06/17/19 15:54:20     Desc Main
                              Document     Page 1 of 8




  IT IS ORDERED as set forth below:



   Date: June 17, 2019
                                             _____________________________________
                                                        Wendy L. Hagenau
                                                   U.S. Bankruptcy Court Judge

_______________________________________________________________



            UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION
IN RE:                      )
                            ) Chapter 11
HERMAN E. TALMADGE, JR.,    )
                            ) Case No. 14-50312-wlh
             DEBTOR.        )

 ORDER ON MOTION FOR AUTHORITY TO SELL 121 ACRE TRACT
FREE AND CLEAR OF LIENS AND TO PROVIDE FOR DISBURSEMENT
                        OF FUNDS

      This matter having come before this Court upon Motion of J. Michael

Levengood, the duly-appointed Chapter 11 Trustee ("Trustee"), for the Bankruptcy

Estate of Herman E. Talmadge, Jr., dated February 22, 2019, (the “Motion”); and

      After proper notice and hearing held pursuant to 11 U.S.C. § 363 and

Federal Rule of Bankruptcy Procedure 6004 before this Court on May 23, 2019, at

2:00 p.m., and attended by Counsel for the Trustee, Counsel for the


                                        1
Case 14-50312-wlh   Doc 393   Filed 06/17/19 Entered 06/17/19 15:54:20      Desc Main
                              Document     Page 2 of 8




Talmadge-Aligned Children, Counsel for Tyler and Margaret Talmadge, Counsel

for Cadence Bank f/k/a State Bank and Trust Company, and Counsel for the Henry

County Tax Commissioner;

      This Court hereby finds as follows:

      A.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§

1334 and 28 U.S.C. § 157(b)(2).

      B. Venue for this Motion is proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

      C.     The statutory predicate for relief sought herein is 11 U.S.C. § 363 and

Rule 6004 of the Federal Rules of Bankruptcy Procedure.

      D. Trustee moved for the entry of two separate Court Orders authorizing:

(i) A private sale of certain real property that includes that certain tract of real

property constituting approximately 121 acres of unimproved property with

approximately 1 mile of highway frontage along Hwy 19 and Hwy 41, Henry

County, Georgia, regarding which the Debtor owns a 1/7th undivided interest, and

that is also the subject of Trustee’s Motion (the “121 Acre Tract”); and (ii) If the

private sale fails to timely close pursuant to the terms of that certain Agreement for

the Purchase and Sale of Real Property (the “Agreement”), a later public auction




                                          2
Case 14-50312-wlh    Doc 393    Filed 06/17/19 Entered 06/17/19 15:54:20         Desc Main
                                Document     Page 3 of 8




sale of the 121 Acre Tract, as well as authorizing disbursement of sale proceeds as

provided in the Plan.

       E.     This Court previously confirmed Trustee’s Plan of Reorganization on

October 9, 2018. [ECF No. 329] Trustee’s Chapter 11 Plan of Reorganization filed

on May 1, 2018, together with all amendments thereto, is collectively referred to as

the “Plan”. [ECF Nos. 266, 294, 310, 318, 319, 320 and 329].

       F.     Trustee has personally obtained approval to employ Hudson &

Marshall to conduct the public auction sale of the 121 Acre Tract. [ECF. No. 368].

       G.     The notice of hearing on this Motion was provided by Trustee,

through his counsel, to those parties indicated on the certificate of service filed in

connection with the Motion, and constitutes sufficient and adequate notice in

accordance with Bankruptcy Rule 6004, as required by 11 U.S.C. § 363. No further

notice of the relief sought in the Motion is required for entry of this Order.

       H.     Good and sufficient cause has been shown for the entry of this Order.

       NOW, THEREFORE, based on the record before this Court and argument of

counsel, and good cause appearing, the Court hereby ORDERS that:

       1.     The Motion is granted in accordance with the terms of this Order.

       2.     The Trustee is authorized to sell the Bankruptcy Estate’s 1/7th

undivided interest in the 121 Acre Tract, and each of the remaining joint owners

                                            3
Case 14-50312-wlh   Doc 393   Filed 06/17/19 Entered 06/17/19 15:54:20      Desc Main
                              Document     Page 4 of 8




are authorized to sell their interests in the 121 Acre Tract, free and clear of all

liens, claims, interests and encumbrances at public auction to be conducted in a

manner consistent with the manner presented in the Plan and this Order. No

advertising for the public auction will take place until such time as the private sale

approved by this Court has failed to timely close and no further extension periods

are available pursuant to that certain Agreement, as may be amended by agreement

of the Trustee and the holders of the remaining joint undivided ownership interests.

The Public Sale will occur within sixty days thereafter, but no sooner than fifty

days thereafter, in order to allow for a forty-five day period for public notice and

advertisement of the public auction.

      3.     All proceeds of sale shall be distributed in accordance with the Plan.

      4.     The Trustee is authorized, empowered and directed to do and perform

all acts, and to make, execute and deliver all instruments and documents which

may be necessary to effectuate the sale of the Bankruptcy Estate’s 1/7 undivided

interest in the 121 Acre Tract, consistent with the terms of this Order. The Subject

Property Owners are directed to cooperate to effectuate the terms of this Order,

including, but not limited to executing and delivering all instruments and

documents which may be necessary to effectuate the sale of the 121 Acre Tract in a

manner that is consistent with the terms of this Order.

                                          4
Case 14-50312-wlh   Doc 393   Filed 06/17/19 Entered 06/17/19 15:54:20   Desc Main
                              Document     Page 5 of 8




      5.     All costs shall be paid proportionally by all joint owners of the 121

Acre Tract, including, but not limited to, auctioneer compensation, sales tax, any

outstanding ad valorem taxes associated with the 121 Acre Tract, etc. from the

proceeds of sale.

                               [END OF ORDER]

Prepared and presented by:

/s/ James C. Joedecke, Jr.
James C. Joedecke, Jr.
Ga. Bar No. 391885
ANDERSEN, TATE & CARR, P.C.
Suite 4000, 1960 Satellite Boulevard
Duluth, GA 30097
Phone: 770-822-0900
Fax: 770-822-9680
Email: jjoedecke@atclawfirm.com
Counsel for J. Michael Levengood, Chapter 11 Trustee

No Objection as to form:

/s/ Jimmy L. Paul (signed with express permission by JCJ)
Jimmy L. Paul
Ga. Bar No. 567600
Chamberlain, Hrdlicka, White,
Williams & Aughtry
191 Peachtree Street, N.E., 46th Floor
Atlanta, GA 30303
Phone:404-659-1410
Fax:404-659-1852
Email: jimmy.paul@chamberlainlaw.com
Counsel for Herman E. Talmadge, III, William Murphy Talmadge,
Ramsey Morrison Talmadge and Katherine Merritt Talmadge


                                        5
Case 14-50312-wlh   Doc 393   Filed 06/17/19 Entered 06/17/19 15:54:20   Desc Main
                              Document     Page 6 of 8




/s/ Peter C. Ensign (signed with express permission by JCJ)
Peter C. Ensign
BPR # 249362
Ensign Law
6139 Preservation Drive, Suite 2
Chattanooga, TN 37416
Phone: 423-510-0410
Fax: 423-510-1395
Email: Ensign@ensignlegal.com
Counsel for Tyler and Margaret Talmadge

/s/ Joseph Chad Brannen (signed with express permission by JCJ)
Joseph Chad Brannen
GA Bar No. 077120
The Brannen Firm, LLC, Suite G
7147 Jonesboro Rd.
Morrow, GA 30260
Phone: 770-474-0847
Fax: 770-474-6078
Counsel for the Henry County Tax Commissioner

/s/ J. William Boone (signed with express permission by JCJ)
J. William Boone
GA Bar No. 067856
James-Bates-Brannan-Groover-LLP
3399 Peachtree Road, NE, Suite 1700
Atlanta, GA 30326
Phone: 404-997-6020
Fax: 404-997-6021
Counsel for Cadence Bank f/k/a State Bank and Trust

Hedcon Properties, LLC
1175 Peachtree Street, NE
Atlanta, GA 30361




                                        6
Case 14-50312-wlh   Doc 393   Filed 06/17/19 Entered 06/17/19 15:54:20   Desc Main
                              Document     Page 7 of 8




                              DISTRIBUTION LIST

J. Michael Levengood
Chapter 11 Trustee
Estate of Herman E. Talmadge, Jr.
150 S. Perry St., Suite 208
Lawrenceville, GA 30046

James C. Joedecke, Jr.
ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre, Suite 4000
1960 Satellite Boulevard
Duluth, GA 30097

Jimmy L. Paul
Chamberlain, Hrdlicka, White,
Williams & Aughtry
191 Peachtree Street, N.E., 46th Floor
Atlanta, GA 30303

Peter C. Ensign
Ensign Law
6139 Preservation Drive, Suite 2
Chattanooga, TN 37416

J. William Boone, Esq.
James-Bates-Brannan-Groover LLP
Buckhead Tower at Lenox Square
3399 Peachtree Road, N.E., Suite 1700
Atlanta, GA 30326

James H. Morawetz, Esq.
Trial Attorney
Office of the United States Trustee
362 Richard Russell Building
75 Spring Street, SW
Atlanta, GA 30303

                                         7
Case 14-50312-wlh   Doc 393   Filed 06/17/19 Entered 06/17/19 15:54:20   Desc Main
                              Document     Page 8 of 8




Thomas R. Walker
McGuireWoods LLP
1230 Peachtree Street, N.E.
Suite 2100
Atlanta, GA 30309

Joseph Chad Brannen
The Brannen Firm, LLC
7147 Jonesboro Rd., Suite G
Morrow, GA 30260

3494991_1




                                        8
